1 F.3d 1243
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.George M. WALLACE, Plaintiff-Appellant,v.David HAYSE, in his Official Capacity as Judge in FayetteDistrict Court, Defendant-Appellee.
No. 93-5382.
United States Court of Appeals, Sixth Circuit.
Aug. 6, 1993.

Before:  GUY and NELSON, Circuit Judges, and WELLFORD, Senior Circuit Judge.

ORDER

1
George M. Wallace, a pro se Kentucky prisoner, appeals from a judgment of the district court dismissing as frivolous, pursuant to 28 U.S.C. Sec. 1915(d), his civil rights action filed pursuant to 42 U.S.C. Sec. 1983.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Wallace's suit was filed against Fayette County District Court Judge David Hayse.  Judge Hayse was sued in his official capacity, and Wallace sought injunctive and declaratory relief.  The magistrate judge's report determined that Judge Hayse was absolutely immune from suit because the allegations of Wallace's complaint indicated that Judge Hayse was acting in his judicial capacity.  Over Wallace's objections, the district judge determined that when a judge is performing an adjudicative function, he is absolutely immune from all suits brought pursuant to Sec. 1983.  On appeal, Wallace argues that judicial immunity does not extend to Sec. 1983 suits which request injunctive and declaratory relief.


3
In Pulliam v. Allen, 466 U.S. 522, 541-42 (1984), the court concluded "that judicial immunity is not a bar to prospective injunctive relief against a judicial officer acting in her judicial capacity."   See also Berger v. Cuyahoga County Bar Ass'n, 983 F.2d 718, 721 (6th Cir.), cert. denied, 113 S.Ct. 2416 (1993);  Sevier v. Turner, 742 F.2d 262, 269 (6th Cir.1984).  Therefore, we conclude that the district court committed error when it dismissed Wallace's suit based upon the determination that Judge Hayse enjoyed absolute immunity against Sec. 1983 suits which request injunctive and declaratory relief.


4
Accordingly, the judgment of the district court is vacated and the case is remanded for further consideration.  Rule 9(b)(3), Rules of the Sixth Circuit.